   Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 1 of 28 PageID: 1




 SNYDER & SNYDER, LLP
 94 White Plains Road
 Tarrytown, New York 10591
 Tel. (914) 333-0700
 Fax (914) 333-0743
 Robert D. Gaudioso, Esq. (RG-3829)
 rgaudioso@snyderlaw.com
 Attorneys for Plaintiff T-Mobile Northeast LLC

 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY- NEWARK VICINAGE
----------------------------------------------------------------------------x

T-MOBILE NORTHEAST LLC,                                                         COMPLAINT FOR
                                            Plaintiff,                          DECLARATORY AND
                                                                                INJUNCTIVE RELIEF AND
                                   -against-                                    EXPEDITED REVIEW
                                                                                PURSUANT TO 47 U.S.C. §
TOWN OF HARRISON, TOWN OF                                                       332(c)(7)(B)(v)
HARRISON ZONING BOARD OF ADJUSTMENT,

                                            Defendants.                         Docket No. 21-cv-13627
----------------------------------------------------------------------------x

                  T-Mobile Northeast LLC, (“T-Mobile” or “Plaintiff”), through its attorneys Snyder

 & Snyder, LLP, as and for its Complaint against the Town of Harrison (“Town”) and the Town of

 Harrison Zoning Board of Adjustment (“ZBA”) (collectively, “Defendants”) respectfully allege as

 follows:

                               LOCAL CIVIL RULE 10.1 STATEMENT

                  T-Mobile Northeast LLC
                  4 Sylvan Way
                  Parsippany, NJ 07054

                  Town of Harrison
                  318 Harrison Avenue,
                  Harrison, New Jersey 07029

                  Town of Harrison Zoning Board of Adjustment
                  318 Harrison Avenue,
                  Harrison, New Jersey 07029
  Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 2 of 28 PageID: 2




                                  NATURE OF THE ACTION

               1.     This action arises from Defendants’ unreasonable, discriminatory, and

unsupportable denial of Plaintiff’s application for variances and site plan approval (“Application”)

from the Defendant ZBA to install a Wireless Telecommunication Facility (“Facility”), including

panel antennas and related equipment on the rooftop of the existing building (“Existing Building”),

together with related radio equipment to be located within an equipment room within the first floor

of the Existing Building, at the premises known as 600 Frank E. Rogers Boulevard North,

Harrison, New Jersey 07029 (the “Premises”), within the Neighborhood Commercial (“NC”)

Zoning District. The Facility includes a stealth design by proposing reflective concealment film to

cover the antennas.

               2.     Defendants have violated Section 704 of the Communications Act of 1934,

as amended by the Telecommunications Act of 1996 (the “Communications Act”) and codified at

47 U.S.C. § 332(c)(7)(B) and § 253(a), by virtue of Defendants’ effective prohibition of personal

wireless services and telecommunications services, unreasonable discrimination among providers

of functionally equivalent services, and the lack of substantial evidence upon which to support its

denial, and by basing its decision upon the environmental effects of radio frequency emissions, all

of which warrant a reversal of the denial together with injunctive relief mandating that Defendants

issue all required approvals for the construction of the Facility pursuant to the Communications

Act.

               3.     Defendant ZBA’s denial of the Application is arbitrary, capricious, and

unreasonable under New Jersey’s Municipal Land Use Law (“MLUL”), as the ZBA failed to

properly conduct the balancing test of the positive and negative criteria, and explain how, on

balance, the approval of the Application and issuance of the variances would cause a substantial



                                                 2
  Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 3 of 28 PageID: 3




detriment to the public good.

               4.     Plaintiff respectfully requests that this Court enter a declaratory judgment

that Defendant ZBA’s denial of the Application violates 47 U.S.C. § 332 and § 253(a), is

preempted by the Communications Act and by the regulations and orders of the FCC, and is

unlawful under state law. Plaintiff further requests that this Court issue permanent injunctive relief

(a) reversing Defendant ZBA’s denial of the Application and directing Defendants to grant the

variances, site plan approval and all necessary approvals to construct the Facility; (b) directing

Defendants, through its officers and agents, to issue all ancillary permits, including, without

limitation, the variances and site plan approval for which Plaintiff applied; and (c) prohibiting

Defendants, and any officer, employee, or agent of Defendants, from taking any further action that

would prohibit or have the effect of prohibiting Plaintiff from constructing and operating the

Facility. Plaintiff also requests expedited review of the matters set forth in this Complaint in

accordance with 47 U.S.C. § 332(c)(7)(B)(v).

                                          THE PARTIES

               5.     Plaintiff, T-Mobile Northeast LLC (“T-Mobile”) is a Delaware limited

liability company and is a wholly owned subsidiary of T-Mobile USA, Inc., a Delaware

corporation which has its principal place of business in Bellevue, Washington.             T-Mobile

Northeast LLC and T-Mobile USA, Inc., are registered to do business in the State of New Jersey

and maintain an office at 4 Sylvan Way, Parsippany, New Jersey 07054. T-Mobile Northeast LLC

is the operating entity for T-Mobile USA, Inc. in the Northeast Region of the United States

including the State of New Jersey. T-Mobile Northeast LLC owns and operates assets including

personal wireless services facilities to provide personal wireless services including Personal

Communications Services (PCS) and Advanced Wireless Services (AWS), as defined by federal



                                                  3
 Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 4 of 28 PageID: 4




law. T-Mobile USA, Inc. and its related entities such as T-Mobile Northeast LLC have been issued

licenses by the Federal Communications Commission (“FCC”) to provide wireless telephone and

telecommunications services throughout the Northeast and Mid-Atlantic states, including New

Jersey and specifically the Town, in order to provide personal wireless services to the public.

               6.     Defendant Town of Harrison is a municipality duly organized and existing

under the laws of the State of New Jersey, having an address at Town Hall, 318 Harrison Avenue,

Harrison, New Jersey 07029.

               7.     Defendant ZBA is the duly constituted Zoning Board of Adjustment of the

Town of Harrison, authorized to hear and decide applications requesting variance and site plan

approval and related approvals as may be required by the Town’s Zoning Code and having an

address at Town Hall, 318 Harrison Avenue, Harrison, New Jersey 07029.

                                JURISDICTION AND VENUE

               8.     This Court has subject matter jurisdiction over this action pursuant to: (a) 47

U.S.C. § 332(c)(7)(B)(v) of the Communications Act because Plaintiff has been adversely affected

and aggrieved by Defendants’ actions in violation of § 332(c)(7)(B) of the Communications Act;

and (b) 28 USC § 1331 because this is a civil action that presents federal questions arising under

the Communications Act.

               9.     This Court has supplemental jurisdiction over any and all New Jersey State

Law claims pursuant to 28 U.S.C. §1367. The Court has authority to issue declaratory and

injunctive relief pursuant to 28 U.S.C. §§ 2201, 2202.

               10.    This Court has personal jurisdiction over Defendants in that Defendants

committed the specific acts complained of herein in the judicial district for the United States

District Court, District of New Jersey, Newark, and Defendants reside in this District.



                                                 4
  Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 5 of 28 PageID: 5




                11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the

claims stated herein arose in the judicial district for the United States District Court, New Jersey

District, Newark, and Defendants reside in this District.

                                  Expedited Review Requirement

                12.    Expedited review of this action is required pursuant to Section 704 of the

Communications Act, as codified at § 332(c)(7)(B)(v) of the Communications Act (providing that

“[t]he court shall hear and decide such action on an expedited basis”).

                                      STATEMENT OF FACTS

                       The Important Federal Interests at Issue in This Case

                13.    Section 332 of the Communications Act, 47 U.S.C. § 332(c)(7), governs

federal, state, and local government regulation of the siting of personal wireless service facilities,

such as the Facility at issue here.

                14.    The Communications Act, while preserving state and local authority over

the placement, construction or modification of wireless facilities, expressly preempts state or local

governments from effectively prohibiting the provision of personal wireless services and from

implementing decisions that are not supported by substantial evidence

                15.    The Communications Act further provides that any person adversely

affected by a state or local government's act, or failure to act, that is inconsistent with Section

332(c)(7) of the Act may seek review in the federal courts and the court “shall hear and decide

such action on an expedited basis.” 47 U.S.C. § 332(c)(7)(B)(v).

                            The Wireless Service Sought to be Provided

                16.    T-Mobile provides commercial mobile services, personal and advanced

wireless services, as well as other telecommunications services, as those terms are defined under



                                                  5
  Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 6 of 28 PageID: 6




federal law, to its customers in the Town of Harrison and throughout the State of New Jersey

               17.       T-Mobile, as the operating entity for T-Mobile USA in the state of New

Jersey, uses licenses issued by the FCC, to provide wireless service in the Town of Harrison and

surrounding region.

               18.       T-Mobile constructs telecommunications services and personal wireless

service facilities that allow T-Mobile to create and maintain a network of “cell sites,” each of

which consists of antennas and related electronic communications equipment designed to send and

receive radio signals.

               19.       In order for its wireless network to perform reliably in a given area, sufficient

cell sites must be located, constructed and operating in that area. If there is not a functioning cell

site within a given area, or if the cell sites serving an area lack sufficient service to handle the

amount of customer demand for a limited wireless spectrum, there will be no reliable service for

customers within that area. Customers who live, travel, or work in the area will experience an

unacceptable level of service, including dropped calls, connection failures, and/or connection

speeds below acceptable levels.

                          State and Local Government Zoning Requirements

               20.       The Town regulates wireless telecommunications facilities, like the

Plaintiff’s proposed Facility, in Section 17-82.10(B)(5) of the Town of Harrison’s Town Code

(“Wireless Code”).

               21.       The Wireless Code permits towers and antennas as conditional uses within

the Community Commercial (“CC”) and Industrial Zones (“I”) provided that no cellular antennas

shall be sited within two hundred fifty (250) feet of an SF-1, SF-2, SF-3, 2F-1, 2F-2, 3F, A or SH

zone and are in compliance with the other requirements of the Wireless Code.



                                                     6
    Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 7 of 28 PageID: 7




                  22.     The Town determined that a facility within the NC district could be

considered a conditional use, but that Plaintiff’s proposed Facility required a use variance1 because

the Facility will not be more than 250 feet away from a 2F-1 zone.

                  23.     The Town also determined a NJSDA 40:55D-70(d)(6) height variance was

required for the proposed height of the antennas exceeding the maximum height for the NC zoning

district, although it must be noted that the Existing Building itself exceeded the maximum height,

and the Wireless Law permits antennas to be at any height as long as it’s the minimum height

necessary.

                  24.     The Existing Building on the Premises has existing nonconforming setbacks

that would not be exacerbated by the proposed antennas to be located on the roof, and therefore no

bulk variances are required for the Facility. Additionally, as part of its application for a use

variance under New Jersey law the bulk or “c” variances are subsumed in the application for the

use variance. However, to the extent that such bulk variances were required by the Town, T-Mobile

included the request for the bulk variances in its Application.

                  25.     Under MLUL, a local zoning authority may,

                  [i]n particular cases for special reasons, grant a variance to allow…
                  (1) a use or principal structure in a district restricted against such use
                  or principal structure… (3) deviation from a specification or
                  standard… pertaining solely to a conditional use… No variance or
                  other relief may be granted under the terms of this section, including
                  without a showing that such variance or other relief can be granted
                  without substantial detriment to the public good and will not
                  substantially impair the intent and the purpose of the zone plan and
                  zoning ordinance.

N.J.S.A. 40:55D-70(d).



1
  It should be noted that the Defendants, in many instances failed to distinguish whether Plaintiff’s Facility required a
variance under N.J.S.A. 40:55D-70(d)(1) or under NJSDA 40:55D-70(d)(3). However, T-Mobile’s Application met
the standard for either use variance.

                                                           7
  Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 8 of 28 PageID: 8




                26.    Accordingly, under the MLUL to obtain a use variance, an applicant must

demonstrate that there are “special reasons” for granting the variance, and that the requested relief

can be granted without causing a substantial detriment to the public good. N.J.S.A 40:55D-70(d).

The “special reasons” are commonly referred to as the “positive criteria” and can be demonstrated

if the use is inherently beneficial, or the site is particularly well suited for the use.

                27.    Under New Jersey Law a site proposed for a wireless facility, such as T-

Mobile’s Facility herein, is considered to be particularly suited for the proposed use, when the

applicant can show that it is licensed by the FCC and provides credible testimony establishing that

a need for the facility exists at the proposed location. See N.Y. SMSA, Ltd. P’ship v. Bd. of

Adjustment of Weehawken, 370 N.J. Super. 319, 340 (App. Div. 2004).

                28.    Under the MLUL, after the positive criteria is satisfied, the applicant must

also demonstrate the “negative criteria” – i.e., that the variance can be granted without substantial

detriment to the public good and that it will not substantially impair the intent and purpose of the

zone plan and zoning ordinance.

                29.      The negative criteria must be reviewed under the balancing test established

in Sica v. Wall Township Board of Adjustment, 127 N.J. 152 (1992). Under the Sica balancing test,

FCC licensed applicants, such as T-Mobile, are entitled to a more deferential standard with respect

to the negative criteria, and the burden of proof required is significantly less than other commercial

uses.

                30.    The first step of the Sica balancing test is to identify what public interest is

at stake and how compelling the public interest actually is, including the type of wireless facility

being proposed, the licenses and authorities of the provider of service, and public benefits flowing

from the proposed facility. The next step is to identify what detrimental effects, if any, may ensue



                                                    8
    Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 9 of 28 PageID: 9




from the grant of the variance. 2 Then the reviewing body must determine whether any legitimate

detrimental effects can be mitigated by imposing reasonable conditions of approval. Finally, the

reviewing body must weigh the positive and negative criteria presented in the application and

determine whether, on balance, the requested use variance can be granted without causing

substantial detriment to the public good and substantial impairment of the intent and purpose of

the zone plan and zoning ordinance.

                              The Proposed Facility and Application Process

                 31.      Based upon research and analysis by its radio frequency engineers, T-

Mobile determined that it has a significant gap in its ability to provide service in the Town of

Harrison in the vicinity of and in the areas surrounding the Premises, which area generally includes

the area bounded by Woodland Avenue, Sheridan Avenue, Patterson Street, and Cross Street, and

the surrounding neighborhoods.

                 32.     This gap is significant based on the population served and traffic in the area

exceeding the capacity of the surrounding existing facilities and must be remedied in order for T-

Mobile to provide reliable personal wireless service to the area.

                 33.       T-Mobile’s radio frequency engineers identified a search area within which

a new facility would need to be constructed to remedy the significant gap in service. T-Mobile

then investigated suitable properties within the area that were viable for a wireless communications

facility based on the Town Code’s listed priorities. A viable candidate would have to fill the gap

in service, be leasable, and be capable of having a facility constructed thereon.

                 34.       There are no existing wireless communications facilities in the search area



2
 It must be noted that under New Jersey Law, alleged effects on adjacent properties in terms of devaluation of
property value cannot be considered unless made by expert testimony. See Cell South v. West Windsor Zoning
Board of Adj., 172 N.J. 75, 87-88 (2002).

                                                         9
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 10 of 28 PageID: 10




that can accommodate collocation and remedy T-Mobile’s significant gap in service.

                  35.   The CC and I zoning districts are located too far away from the area in need

of service (i.e. where the gaps exist) to be used by T-Mobile to remedy the identified significant

gap in service.

                  36.   T-Mobile made good faith efforts to investigate thoroughly the possibility

of other viable less intrusive alternatives before concluding that no other feasible or less intrusive

plan, besides the proposed Facility at the Premises, was available.

                  37.   After thoroughly evaluating alternative properties within the applicable

search area, T-Mobile concluded that the Facility at the Premises (i) would adequately address the

significant gap in service identified; (ii) had a property owner willing to lease space on the roof of

and within the Existing Building for the construction of the Facility; (iii) that the Existing Building

is an existing tall structure on which T-Mobile could collocate its equipment thus eliminating the

need for the construction of a freestanding tower; and (iv) was particularly suited for constructing

and maintaining the Facility.

                  38.   T-Mobile entered into a site lease agreement with the owner of the Premises

and obtained permission to seek the necessary local approvals to develop a wireless

communications facility on the roof of and within the Existing Building.

                  39.   The Facility includes antennas to be ballast mounted at the minimum height

necessary on three sides of the Existing Building, with the top of the antennas reaching 50 feet and

3 inches, and incorporates a stealth design as the antennas are proposed to be covered in

concealment film greatly reducing their visibility, and related equipment will be installed within

the Existing Building completely shielded from public view.




                                                  10
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 11 of 28 PageID: 11




               40.      On or about December 3, 2020, T-Mobile submitted the Application and

filing fee for the appropriate variances and approvals to construct the Facility at the Premises.

               41.      In the materials submitted in support of its Application, among other things,

T-Mobile included (a) the Town’s Application forms and application fee; (b) a narrative

description demonstrating (i) how the Application meets the requirements for the issuance of the

requested variances and required approvals, (ii) that there are special reasons to support the

issuance of all necessary approvals for the Facility, and (iii) that the Premises is particularly suited

for the proposed use; (c) an Independent Radio Frequency Justification Report from PierCon

Solutions LLC, T-Mobile’s radio frequency engineers, (i) identifying the significant gaps in

service in the areas surrounding the Facility, (ii) demonstrating that the Facility is proposed at the

minimum height necessary, and (iii) including an alternatives analysis demonstrating the good

faith efforts of T-Mobile to investigate alternative sites for the Facility based on the Town Code;

(d) an FCC Compliance Report certifying the Facility will comply with applicable rules and

standards regarding radio frequency emissions; (e) Photo Simulations of the Facility; (f) a survey

of the Premises; and (g) zoning drawings of the Facility.

                                         The Public Hearings

               42.      On March 17, 2021 Defendant ZBA held a public hearing on T-Mobile’s

Application (the “March Hearing”).

               43.      T-Mobile was represented by counsel at the March Hearing and T-Mobile’s

professional expert witnesses including its civil engineer (“T-Mobile’s Engineer”), its radio

frequency engineer (“T-Mobile’s RF Engineer”), and T-Mobile’s land use planner (“T-Mobile’s

Planner”).

               44.      T-Mobile presented substantial and uncontroverted evidence in its



                                                  11
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 12 of 28 PageID: 12




Application and at the March Hearing, including testimony from T-Mobile’s RF Engineer, that (i)

there was significant gap in service that caused a need for the Facility and the Facility would

adequately remedy the significant gap in service; (ii) that T-Mobile had made good faith efforts to

review alternative sites based on the Town’s Code and found no feasible alternatives to the Facility

at the Premises; (iii) that because of the way the Premises was developed, the Existing Building

and Premises are particularly suited for the proposed use and present special reasons in support of

the Application’s approval; (iv) locating the Facility in the CC or I zone was not feasible; and (v)

that there will be no substantial negative impact if the variances are granted and the Facility

approved.

               45.     The March Hearing was adjourned and a continuation of the public hearing

to review the Application was scheduled for April 21, 2021.

               46.     On April 21, 2021 Defendant ZBA held a second public hearing on T-

Mobile’s Application (the “April Hearing”).

               47.     T-Mobile was again represented by counsel at the April Hearing and by T-

Mobile’s Engineer, T-Mobile’s RF Engineer, and T-Mobile’s Planner, and by its site acquisition

specialist (“T-Mobile’s Site Acquisition Specialist”).

               48.     At the April Hearing T-Mobile’s RF Engineer continued her testimony and

again demonstrated, through the Application materials and admitted exhibits, that T-Mobile is

experiencing capacity issues in its network surrounding the proposed Facility, causing significant

gaps in service, and that the Facility is necessary to remedy the gaps in service. T-Mobile’s RF

Engineer also testified and demonstrated that the Facility has been proposed at the minimum height

necessary.

               49.     T-Mobile’s RF Engineer further testified that the exposure to radio



                                                12
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 13 of 28 PageID: 13




frequency in a worst-case combined percentage would be only 13.5 percent of the FCC maximum

permissible exposure, thereby confirming that the Facility would be well within the compliance

standard set by the FCC. This testimony was further supported by the FCC Compliance Report

submitted with the Application.

                  50.      At the April Hearing, T-Mobile’s Site Acquisition Specialist testified as to

how the Premises was selected and provided additional information regarding various alternative

locations3 as requested by Defendant ZBA. T-Mobile’s Site Acquisition Specialist demonstrated

that T-Mobile made good faith efforts to locate existing facilities that could support the collocation

of T-Mobile’s Facility, and less intrusive alternative properties, and that there were no existing

facilities or available less intrusive properties located within the applicable search area.

                  51.      At the April Hearing T-Mobile’s Engineer testified to the design of the

Facility, and that a structural analysis was prepared confirming that the rooftop of the Existing

Building could support the proposed antennas.

                  52.      T-Mobile’s Engineer further testified that the use of screening walls to

shield views of the antennas was investigated but due to structural reasons, including the increased

wind load, screening walls are not able to be installed at the Facility.

                  53.      T-Mobile’s Planner testified at the April Hearing and presented substantial

and uncontroverted evidence in support of granting the requested variance and approvals,

including, that (i) the Facility is identified as a public benefit and the public interest at stake is

benefitted, as evidenced by the issuance of FCC licenses to T-Mobile and the need to remedy the

identified significant gap in service in the area of the Facility; (ii) the Facility presents only

minimal potential negative impacts, which are only related to aesthetics, and that these potential


3
  It must be noted that the majority of the alternative locations that the ZBA requested more information on are
located outside of the Town of Harrison.

                                                         13
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 14 of 28 PageID: 14




impacts have been reduced by the use of stealth concealment film and locating certain equipment

inside the Existing Building, and that the Facility has been proposed at the minimum height

necessary to effectuate service; (iii) the Board can impose reasonable conditions to mitigate the

only minimal impact that can be identified including the painting of antennas or use of concealment

film, as proposed by T-Mobile; (iv) the positive benefits of the Application far outweigh any

identified potential negative criteria.

                54.      T-Mobile’s Planner further testified as to the special reasons supporting

approval of the Application, and demonstrated that the Application meets all the legal standards

for granting approval.

                55.      T-Mobile’s written submissions and presentation at the April Hearing

provided substantial and uncontroverted evidence, consistent with applicable New Jersey state law

and federal law, that demonstrated that the Application and Facility satisfy the criteria and

requirements for the requested variances and site plan approval under both New Jersey State law

and federal law.

                56.      At the conclusion of T-Mobile’s presentation, the ZBA opened the public

hearing for public comments; however, most of the public commenters testified about unfounded

fears of the preempted topic of the environmental or health effects of radio frequency emissions.

                57.      Only four members of the public made comments on the Application, no

one else spoke either in favor or in opposition to the Application, and none of the public

commenters were qualified experts or presented any credible evidence with respect to alleged

impacts to surrounding property values.

                58.      At the April Hearing, there were only six out of seven ZBA Members

present and because a use variance is required at least five affirmative votes are needed to approve



                                                 14
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 15 of 28 PageID: 15




the Application, T-Mobile, through counsel, agreed to extend the applicable review periods and

adjourn the public hearing on the Application to May 19, 2021 the ZBA’s next available meeting

date.

               59.     On May 19, 2021 Defendant ZBA held a continuation of the public

hearing on T-Mobile’s Application (the “May Hearing”).

               60.     At the May Hearing all seven ZBA members were present and had been

present at the prior hearings or had fully reviewed the transcript from the prior hearings.

               61.     At the May Hearing T-Mobile’s counsel summarized the main points of the

Application and the prior testimony from T-Mobile’s expert witnesses.

               62.     There is no recorded evidence refuting T-Mobile’s substantial evidence that

it met the criteria for the requested variances and approvals.

               63.     There is no recorded evidence refuting T-Mobile’s demonstration that it

meets the requirements for the grant of the requested variances and approvals.

               64.     T-Mobile presented substantial and uncontroverted evidence in its

Application and at the public hearings regarding T-Mobile’s significant gap in service, and that

the Facility would remedy the significant gap in service.

               65.     There is no evidence disputing the existence of a significant gap in T-

Mobile’s service in the vicinity of the Premises and the need for the Facility.

               66.     T-Mobile presented substantial and uncontroverted evidence in its

Application and at the public hearings demonstrating that T-Mobile investigated thoroughly the

possibility of other viable alternatives, but that no other feasible and less intrusive plan was

available.




                                                 15
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 16 of 28 PageID: 16




                67.     There is no recorded evidence refuting T-Mobile’s demonstration that it

made good faith efforts to review, and investigated thoroughly, the possibility of other viable and

less intrusive alternatives before concluding no other feasible plan was available.

                68.     In fact, the record demonstrates that T-Mobile made additional efforts to

review alternative locations suggested by the ZBA during the ZBA’s review of the Application

and proved again that the suggested alternative locations are not available and therefore not viable

alternatives.

                69.     T-Mobile presented substantial and uncontroverted evidence in its

Application and at the public hearings demonstrating that the requested variances and approvals

could be granted and the Facility could be approved without causing substantial detriment to the

public good and without substantially impairing the intent and purpose of the Town’s Zone Plan

and zoning ordinance.

                70.     There is no recorded evidence that the approval of the Application would

cause a substantial detriment to the public good, or substantially impair the intent and purpose of

the Town’s Zone Plan and zoning ordinance.

                71.     There is no substantial evidence to dispute any of the evidence submitted

by T-Mobile.

                72.     At the close of the May Hearing Defendant ZBA voted to deny the

Application in a 5-2 vote with Board Member Chen and Board Member Garrido voting in favor

of approving the Application.

                73.     There was no deliberation by the ZBA prior to its vote on the Application,

and no Board Members stated any reasons for their votes.

                74.     The ZBA failed to conduct the required Sica balancing test of the positive



                                                16
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 17 of 28 PageID: 17




and negative criteria.

               75.       Only the ZBA Chairman made comments after the vote had concluded, but

the ZBA Chairman’s comments failed to explain how the Application did not meet the standards

set by the MLUL or how the ZBA determined that the negative criteria outweighed the positive

criteria or that approving the Application would cause a substantial detriment to the public good.

               76.       The ZBA Chairman misrepresented the number of antennas presented in

the application and specifically referenced the public comments on the pre-empted topic of the

perceived environmental and health effects from radio frequency emissions as part of his reason

for voting to deny the Application.

               77.       The ZBA Chairman also expressed concern for having some of T-Mobile’s

equipment located within an equipment room on the first floor of the Existing Building because of

potential health effects from radio frequency emissions.

               78.       The ZBA Chairman stated that a reason for his voting to deny was the

impact the Facility could have to surrounding property values, but there was no credible evidence

or expert testimony in the record to support such a finding.

                                    Written Denial and Final Act

               79.       On June 15, 2021, Defendant ZBA adopted a written resolution,

memorializing the ZBA’s denial (“Resolution of Denial”) and constituting Defendants’ final act

under the Communications Act.

               80.       The Resolution of Denial ignores the facts in the record before it, is

conclusory and not based on the evidence in the record.

               81.       The Resolution of Denial states that a reason for the ZBA’s denial is that

the quantity of antennas was “problematic” without any explanation as to why or how, and appears



                                                 17
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 18 of 28 PageID: 18




to be a reference to the ZBA Chairman’s repeated attempts to state that 12 antennas were being

proposed when the Application and T-Mobile’s representatives clearly stated that only nine (9)

were proposed as part of the Application.

               82.     The Resolution of Denial also states as a reason for denial that “possible

other more suitable locations [was] problematic,” which ignores the substantial and uncontroverted

evidence in the record demonstrating that there were no viable alternative properties available to

T-Mobile.

               83.     Beyond the references to the public comments on the environmental effects

of radio frequency emissions, and the misstatements regarding the availability of alternative

locations, Defendant ZBA provided no discernable reasons for its decision to deny the Application

in the Resolution of Denial.

               84.     It is clear from the statements that were made by Defendant ZBA during

the public hearings, and the conclusory statements contained in the Resolution of Denial, that the

denial of T-Mobile’s Application was arbitrary and capricious, discriminatory, and not based on

substantial evidence in the record.

               85.     The Resolution of Denial fails to satisfy the requirements of state law and

does not provide any cognizable reasons for why the Application failed to meet the standards set

by the MLUL and interpreting New Jersey case law, for approving the requested variances.

               86.     The Resolution of Denial states that because the (d)(1)/(d)(3) use variance

was disapproved the ZBA did not consider the (d)(6) height variance or the balance of the relief

requested, including the (c)(2) bulk variances or the major site plan, and site plan waivers.

               87.     Defendants’ decision to deny T-Mobile’s Application is not supported by

the substantial evidence in the record as required by the Communications Act.



                                                 18
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 19 of 28 PageID: 19




               88.     Without the Facility Plaintiff is materially inhibited from providing its

personal wireless services to the Town and surrounding areas.

               89.     Defendants have effectively prohibited Plaintiff from the provision of

personal wireless services in the Town and surrounding areas.

               90.     This action is ripe for determination under the Communications Act and

was timely filed.

   IRREPARABLE INJURY, PUBLIC INTEREST, AND BALANCE OF HARDSHIPS

               91.     Plaintiff has demonstrated the need for the injunctive relief requested

herein, including an order directing Defendants to issue all necessary approvals for Plaintiff to

construct its Facility as presented in the Application.

               92.     As a result of Defendants’ actions, T-Mobile has been, and will continue to

be damaged and irreparably harmed absent the relief requested herein.

               93.     The harm caused by Defendants’ unlawful actions includes, but is not

limited to, an effective prohibition on T-Mobile’s ability to provide personal wireless service in

the Town, and an impairment of T-Mobile’s (i) ability to provide its customers in the Town with

the high-quality, reliable service they need and rightfully expect; (ii) ability to compete with other

providers of telecommunication services; (iii) full use of its existing licenses and business

investments; and (iv) good will and business reputation.

               94.     The harm that T-Mobile has suffered and is suffering from Defendants’

actions and failures to act is not reasonably susceptible to accurate calculation and cannot be fully

and adequately addressed through an award of damages.

               95.     Moreover, the public interest in promoting competition in the

telecommunications arena – the express goal of the Communications Act – has been irreparably



                                                 19
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 20 of 28 PageID: 20




harmed and will continue to be irreparably harmed by Defendants’ unlawful actions. T-Mobile’s

present and future customers, as well as the public at large, are significantly prejudiced by

Defendants’ unlawful conduct.

               96.     In addition, wireless telecommunications are an important component of

public safety and emergency response systems, and provide a vital alternative to traditional land

lines during times of public crisis. By preventing T-Mobile from installing equipment needed to

provide reliable service, Defendants’ unlawful actions are causing irreparable harm to the public

interest in deprivation of reliable emergency communications.

               97.     In contrast to the immediate and irreparable injury being suffered by T-

Mobile, its customers, and the public interest, Defendants will suffer no significant injury if the

Court issues the requested injunction. Moreover, T-Mobile has met all of the requirements for the

approvals it seeks under controlling local codes, state and federal laws and/or precedent.

                             Allegations Supporting Declaratory Relief

               98.     A present and actual controversy has arisen and now exists between the

parties regarding their respective legal rights and duties. Plaintiff contends that Defendants’ actions

are in violation of the Communications Act and New Jersey state law, and that the Plaintiff is

entitled to all of the approvals necessary to proceed with the project.

               99.     Plaintiff and the public have been and will continue to be adversely affected

by Defendants’ unlawful acts and any further delay in approval and construction of the Facility.

               100.    Accordingly, declaratory relief is appropriate and necessary to adjudicate

the extent of Plaintiff’s rights and Defendants’ duties and authority.




                                                  20
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 21 of 28 PageID: 21




                                             COUNT I

Violation of 47 U.S.C. §332(c)(7)(B)(iii) – Effective Denial of the Application Not Based on
                        Substantial Evidence in the Written Record


               101. Plaintiff realleges and incorporates by reference all preceding paragraphs.

               102. Pursuant to 47 U.S.C. §332(c)(7)(B)(iii), “[a]ny decision by a State or local

government or instrumentality thereof to deny a request to place, construct, or modify personal

wireless service facilities shall be in writing and supported by substantial evidence contained in a

written record.” (Emphasis added).

               103. The denial of the Application to construct the Facility is inconsistent with

the criteria specified in the MLUL and under federal law.

               104. The denial eschews the actual factual evidence in the written record and rests

instead on claims unsupported by any credible evidence and in contradiction to the abundant

unrefuted evidence presented by T-Mobile and its experts.

               105. The written record does not contain substantial evidence that would lead an

objective and reasonable person to deny the Application to construct the Facility.

               106. The denial of the Application to construct the Facility is in violation of, and

preempted by, 47 U.S.C. §332(c)(7)(B)(iii), and must be set aside and enjoined by the Court.

Further, this Court should exercise its equitable power to issue an order directing Defendants to

issue all local permits and approvals required to construct the Facility.

                                            COUNT II

               Violation of 47 U.S.C. §332(c)(7)(B)(i)(II) - Effective Prohibition

               107. Plaintiff realleges and incorporates by reference all preceding paragraphs.

               108. Pursuant to 47 U.S.C. §§332(c)(7)(B)(i)(II), “The regulation of the



                                                 21
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 22 of 28 PageID: 22




placement, construction, and modification of personal wireless service facilities by any State or

local government or instrumentality thereof . . . shall not prohibit or have the effect of prohibiting

the provision of personal wireless services.” (Emphasis added).

               109. The Facility would adequately address the identified significant gap in

coverage, T-Mobile made a good faith effort to review and locate the Facility at the least intrusive

site available, and there is no credible, legally recognizable evidence to the contrary contained in

the written administrative record.

               110. The Facility is the least intrusive means for adequately addressing the gap in

service identified in the area surrounding the Property.

               111. Without the Facility, Plaintiff is materially inhibited from providing its FCC

licensed wireless services to the Town and surrounding areas.

               112. Defendants’ denial of the Application to construct the Facility effectively

prohibits the provision of personal wireless services and facilities to T-Mobile’s current and future

potential subscribers in violation of § 332(c)(7)(B)(i)(II) of the Communications Act.

Accordingly, Defendant ZBA’s denial must be set aside and enjoined on that basis. Further, this

Court should exercise its equitable power to issue an order directing Defendants to issue all local

permits and approvals required to construct the Facility.

                                            COUNT III

     Violation of 47 U.S.C. §332(c)(7)(B)(iv) – Effective Denial of the Application Was
     Improperly Based on Perceived Health Effects From Radio Frequency Emissions

               113. Plaintiff realleges and incorporates by reference all preceding paragraphs.

               114. Section 332(c)(7)(B)(iv) of the Communications Act provides that: “No

State or local government or instrumentality thereof may regulate the placement, construction and

modification of personal wireless service facilities on the basis of the environmental effects of

                                                 22
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 23 of 28 PageID: 23




radio frequency emissions to the extent that such facilities comply with the Commission’s

regulations concerning such emissions.” 47 U.S.C. §332(c)(7)(B)(iv).

                115. Defendants included as a basis for its denial of the Application the

unsubstantiated generalized concerns regarding perceived health effects from radio frequency

emissions from the Facility, in violation of §332(c)(7)(B)(iv) of the Communications Act and must

be set aside and enjoined by the Court. Further, this Court should exercise its equitable power to

issue an order directing Defendants to issue all local permits and approvals required to construct

the Facility.

                                            COUNT IV

            Violation of 47 U.S.C. §332(c)(7)(B)(i)(I) – Unreasonable Discrimination

                116. Plaintiff realleges and incorporates by reference all preceding paragraphs.

                117. Pursuant to 47 U.S.C. §§332(c)(7)(B)(i)(I), “[t]he regulation of the

placement, construction, and modification of personal wireless service facilities by any State or

local government or instrumentality thereof – (I) shall not unreasonably discriminate among

providers of functionally equivalent services.”

                118. Upon information and belief, Defendants have permitted other similar

facilities by functionally equivalent personal wireless service providers on similar buildings in the

Town.

                119. In violation of 47 U.S.C. §§332(c)(7)(B)(i)(I), Defendants have

unreasonably discriminated against T-Mobile. Defendants’ discriminatory actions must be set

aside and enjoined and this Court should exercise its equitable power to issue an order directing

Defendants to issue all local permits and approvals required to construct the Facility at the

Premises.



                                                  23
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 24 of 28 PageID: 24




                                            COUNT V

                     Violation of 47 U.S.C. § 253 - Prohibition of Service,
                      Bar To Entry, And Unreasonable Discrimination


               120. Plaintiff realleges and incorporates by reference all preceding paragraphs.

               121. 47 U.S.C. § 253(a) provides that “No state or local statute or regulation, or

other State or local legal requirement, may prohibit or have the effect of prohibiting the ability of

any entity to provide any interstate or intrastate telecommunications service.”

               122. The review processes and criteria employed by the Town pursuant to the

Wireless Code, and resulting denial of the Application, obstruct, prevent, and bar entry to the

deployment of T-Mobile’s telecommunications facilities in the Town.

               123. The Town has unreasonably limited the areas for T-Mobile to locate its

Facility, in Town Code §17-82.10(B)(5), by prohibiting wireless facilities from being located in

any zoning district except the CC and I zoning districts and further requiring facilities to be more

than 250 feet away from a residential zone.

               124. The Application, expert testimony, and materials in support all demonstrate

that T-Mobile could not address the significant gap in service identified in the Application by

locating the Facility on a property that permits wireless facilities in accordance with the location

requirements set by Town Code §17-82.10(B)(5).

               125. Defendants’ actions in connection with its review has barred entry of the

Plaintiffs’ telecommunications facilities in the Town and have the effect of prohibiting the ability

of T-Mobile to provide telecommunications services in violation of 47 U.S.C. § 253(a).

               126. Defendants’ acts and omissions pursuant to the Town Code are in violation

of, and preempted by, Section 253 of the Communications Act, and must be set aside and enjoined



                                                 24
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 25 of 28 PageID: 25




on that basis. Further, this Court should exercise its equitable power to issue an order directing

Defendants to issue all local permits and approvals required to construct the Facility.

                                            COUNT VI

                      Violation of the MLUL and New Jersey State Law

               127. Plaintiff realleges and incorporates by reference all preceding paragraphs.

               128. The evidence in the record demonstrated that the Application met the criteria

for approval under the MLUL and that such approval was necessary so that T-Mobile could install

and operate the Facility and thereby remedy the identified significant gap in service.

               129. T-Mobile demonstrated that it was entitled to the requested variance relief,

and approval of the Application.

               130. Defendant ZBA failed to properly evaluate or weigh the positive and

negative criteria, and did not explain how, on balance, the approval of the Application and issuance

of the requested variances would cause a substantial detriment to the public good. Therefore, the

ZBA’s decision is arbitrary and capricious and unlawful under the MLUL.

               131. T-Mobile is thus entitled to a judgment and an order compelling Defendants

and their agents to issue to T-Mobile the necessary variances and site plan approval as well as any

other required approvals and permits, including but not limited to a building permit, necessary for

the construction of the Facility at the Premises.

               132. No prior application for the relief sought herein has been made.

               WHEREFORE, Plaintiff respectfully demands judgment of this Court on the

Counts set forth above as follows:

               1.      On the First Count, an order and judgment finding that Defendants’ denial

was illegal as it was not based on substantial evidence contained in the written record, and



                                                    25
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 26 of 28 PageID: 26




mandating that Defendants immediately grant Plaintiff’s request as submitted, and issue all

necessary permits and authorizations for Plaintiff to immediately begin the necessary work to

construct the Facility at the Premises.

               2.      On the Second Count, an order and judgment finding that Defendants have

effectively prohibited personal wireless services, and mandating that Defendants immediately

grant Plaintiff’s request as submitted and issue all necessary permits and authorizations for

Plaintiff to immediately begin the necessary work to construct the Facility at the Premises.

               3.      On the Third Count, an order and judgment finding that Defendants have

improperly based their denial on the environmental effects of radio frequency emissions, beyond

the extent that the Facility complies with the FCC’s regulations concerning such emissions, and

mandating that Defendants immediately grant Plaintiff’s request and issue all necessary permits

and authorizations for Plaintiff to immediately begin the necessary work to construct the Facility

at the Premises.

               4.      On the Fourth Count, an order and judgment finding that Defendants have

unreasonably discriminated against Plaintiff and mandating that Defendants immediately grant

Plaintiff’s request and issue all necessary permits and authorizations for Plaintiff to immediately

begin the necessary work to construct the Facility at the Premises.

               5.      On the Fifth Count, an order and judgment finding that Defendants have

prohibited telecommunications service and discriminated against Plaintiff, and mandating that

Defendants immediately grant Plaintiff’s request and issue all necessary permits and authorizations

for Plaintiff to immediately begin the necessary work to construct the Facility at the Premises.

               6.      On the Sixth Count, an order and judgment finding Defendants violated the

MLUL, and mandating that Defendants immediately grant Plaintiff’s request and issue all



                                                26
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 27 of 28 PageID: 27




necessary permits and authorizations for Plaintiff to immediately begin the necessary work to

construct the Facility at the Premises.

                7.     On all Counts, Plaintiff’s costs, expenses, and attorneys’ fees, and any and

all other damages and interest to which Plaintiff is lawfully entitled, together with such other and

further relief as the Court deems just and proper.

Dated: Tarrytown, New York

July 14, 2021

                                                     SNYDER & SNYDER, LLP
                                                     Tarrytown, New York
                                                     Tel. (914) 333-0700
                                                     Fax (914) 333-0743
                                                     Attorneys for Plaintiff


                                              By:    /s/ Robert D Gaudioso
                                                     Robert D. Gaudioso
                                                     Rgaudioso@snyderlaw.net


                                              By:    /s/ David J. Kenny
                                                     David J. Kenny
                                                     Dkenny@snyderlaw.net




                                                27
Case 2:21-cv-13627-ES-JSA Document 1 Filed 07/14/21 Page 28 of 28 PageID: 28




                       LOCAL CIVIL RULE 11.2 CERTIFICATION

Pursuant to Local Civil Rule 11.2, and 28 U.S.C. § 1746, the undersigned counsel for Plaintiff and

member of the bar of this Court hereby declares that the matter in controversy is not presently the

subject of any other action pending in any other Court, or of any pending arbitration or

administrative proceeding.


                                             SNYDER & SNYDER, LLP

                                             By:     /s/ Robert D. Gaudioso
                                                     Robert D. Gaudioso, Esq.
                                                     94 White Plains Road
                                                     Tarrytown, New York 10591
                                                     (914) 333-0700




                                                28
